Fitzsimons, J. (dissenting).
I cannot agree with the foregoing opinion.
*212The objection that plaintiff was not a licensed plumber should have been taken by demurrer or answer.
• A failure to do so. is a waiver of such objection. Amer. Type Founders' Co. v. Conner, 6 Misc. Rep. 391; 26 N. Y. Supp. 742. Besides, the act requiring master plumbers to be licensed prescribes the penalty and punishment, for the failure to procure such a license is simply a misdemeanor.
It does not follow that he cannot, in a civil action, recover the value of services rendered or materials furnished in his business as plumber.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide event.
Judgment affirmed, with costs.